DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions and in response to applicant response filed on 11/30/2021. Claims 2-21 are pending. In the interest of facilitating compact prosecution the examiner invites the applicant to contact the examiner to discuss ways to better focus the instant application.

Specification
The suggested amended title of the invention is not still descriptive, because “system and method for assigning computing resources to virtual machines” describes basically every patent application that deals with virtual machine resource allocation and does not indicate what the instant application actually is.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The following claim languages are not clear and indefinite:
As per claims 2, 11 and 17, it is still not clear if the “quality rating” is the same as the “priority rating” or not.  Are they different ratings or the same rating with different name? As a result, it is not clear if the “factors” are also used to determine the “priority rating” or not.  Furthermore, it is not clear if the “factors” are properties of the “shared computing resource” themselves; or they are properties of “VMs” that are using the “shared computing resource”.
	It is not clear what the “shared computing resource” can be.  In particular, it is not clear if it is one of the VMs of a “plurality of virtual machines”.

The dependent claims do not cure the 112 2nd paragraph issues of their respective parent claims.  Therefore, they are rejected for the same reasons as those presented for their respective parent claims.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 2-21 are rejected under 103(a) over Guha et al (U.S. Pub. 2014/0130055) in view of Chiaramonte et al (U.S. Pub. 2007/0079308) and in further view of Nakama (U.S. Pub. 2014/0164621).
Guha and Chiaramonte references have been previously presented.

As per claim 2 Guha teaches the invention substantially as claimed including a computer-implemented method comprising: assigning a current quality rating to a shared computing resource, wherein the current quality rating quantifies a plurality of factors related to a quality of service of the shared computing resource (Fig. 3 box 306, [0022], [0023], [0027], [0028], [0030], [0033], [0038], [0041], [0237] based on captured storage performance characteristics for flows between a VM and a LSV storage, SLO attributes of the LSV is continuously updated, the SLO attributes corresponds to different service levels that can be provided by different types of underlying storage SDS on which the LSV is hosted upon), and the shared computing resource is accessible by a plurality of virtual machines (Figs. 1, 2 and 4, [0022]); 
	receiving a request for the shared computing resource, wherein the request is generated by a first virtual machine (VM) from among the plurality of virtual machines ([0033], [0038], [0047], [0052] VM dynamically requests use of storage resources based on SLA of the VM and applications/workloads that are executing in the VM); and assigning the shared computing resource to the first VM, wherein the first virtual machine is associated with user specified criteria, and the assigning is based on the user specified criteria of the first VM and the quality rating of the shared computing resource ([0028], [0030]-[0033], [0038], [0047], [0239]-[0242], [0246] VM is assigned a LSV that satisfies the SLOs corresponding to SLA, which is specified by users, that it has through matching of SLOs of the VM and LSVs).

	Guha does not explicitly teach that the user specified criteria associated with the virtual machines, which is used for the assigning, can be a priority rating.
	However Chiaramonte explicitly teach that the user specified criteria associated with the virtual machines, that are used for the assigning, can be priority ratings for the virtual machines ([0034]).  
	It would have been obvious to one with ordinary skill in the art at the time of the filing of the instant application to combine the teachings of Guha and Chiaramonte, since both references are directed towards allocation of resources to virtual machines based on business needs such as service level agreements.  One with ordinary skill in the art would be motivated to incorporate the teachings of Chiaramonte into that of Guha because Chiaramonte further improves the performance of a resultant allocation of resources to virtual machines based on business needs such as service level agreements ([0002], [0004], [0006]).  
	Guha as modified by Chiaramonte does not explicitly teach that the quality rating is determined based on a plurality of factors related to a quality of service the shared computing resource can provide at the time the current quality rating is assigned, and wherein the current quality rating is calculated based on values that represent the plurality of factors, respectively, at the time the current quality rating is assigned.
	However Nakama explicitly teaches that the current quality rating is assigned, and wherein the current quality rating is calculated based on values that represent the LU is associated with a tier rank information that is determined from a plurality of factors about the underlying storage, such as storage model, storage media type and various other storage characteristics).
	It would have been obvious to one with ordinary skill in the art at the time of the filing of the instant application to combine the teachings of Nakama and Guha as modified by Chiaramonte, since both references are directed towards allocation of shared resources to virtual machines.  One with ordinary skill in the art would be motivated to incorporate the teachings of Nakama into that of and Guha as modified by Chiaramonte because Nakama further improves the performance of a resultant allocation of shared resources to virtual machines ([0011]-[0013]).  

As per 3 Guha teaches wherein the plurality of factors comprises at least one of memory, storage capacity, latency, and input/output (I/O) bandwidth (Fig. 2, [0026], [0027]).  

As per claim 4 Guha as modified by Chiaramonte teaches wherein the priority rating of the first VM is based, at least in part, on a service level agreements (SLA) the SLA specifies a minimum level of service associated with the first VM (Guha [0028], [0226], [0246] user can specify various minimum SLA levels as criteria for virtual machines, Chiaramonte [0034] user specified criteria can be priorities).  

As per claim 5 Guha teaches wherein the plurality of factors related to the shared computing resource comprises a static factor ([0040]).  

As per claim 6 Guha teaches wherein the plurality of factors related to the shared computing resource comprises a dynamic factor ([0040], [0041]).  

As per claim 7 Guha and Chiaramonte both teaches further comprising: periodically evaluating the shared computing resource, wherein each evaluation of the shared computing resource comprises determining whether the dynamic factor has changed since a previous evaluation of the dynamic factor (Guha [0040], [0041], [0237]; Chiaramonte [0035]-[0038], [0055]); in response to determining that the dynamic factor has changed since the previous evaluation, updating the current quality rating for the shared computing resource (Guha [0031]-[0033], [0239], [0240]; Chiaramonte [0039], [0043]); and subsequent to updating the current quality rating for the shared computing resource, assigning a different shared computing resource to the first VM, wherein the different shared computing resource is assigned to the first VM in order to maintain a minimum level of service associated with the first VM (Guha [0226], [0242], [0246]; Chiaramonte [0033], [0044], [0045], [0055]).  

As per claim 8 Guha teaches wherein the specific level of service associated with the first VM is based on a service level agreement (SLA) ([0027]-[0030]).  

As per claim 9 Guha teaches wherein the shared computing resource is one of a plurality of shared computing resources that are accessible by the first VM (Fig. 2, [0027]).

As per claim 10 Guha as modified by Chiaramonte and Nakama teaches further comprising: adding a new computing resource to the plurality of shared computing resources; assigning a current quality rating to the new computing resource, wherein the current quality rating of the new computing resource quantifies a plurality of factors related to the quality of service the new computing resource (Guha [0028] SLOs of LSVs can be changed when new shared data storage are added; Nakama Fig. 6, [0127], [0128] tier ranks of LUs can be determined for the first time, this means that for the system of Nakama in this initial determination the underlying storage devices that are ranked are all effectively newly added; [0132], [0155] any changes to underlying storage devices can also cause the tier ranks to be updated, addition of new storage devices can obviously be a type of changes that can be performed) can provide at the time the current quality rating of the new computing resource is assigned, and wherein the current quality rating of the new computing resource is calculated based on values that represent the plurality of factors, respectively, of the new computing resource at the time the current quality rating of the new computing resource is assigned (Nakama Figs. 6-13, [0061], [0063], [0091], [0124], [0125], [0163]-[0168]); determining, based on the current quality rating assigned to the shared computing resource and the current quality rating assigned to the new computing resource, whether the new computing resource could maintain a level of service associated with the first VM more accurately than the SLOs, LSVs hosted on a new storage device can be assigned for the VM, since the new storage device would provide best fit for the corresponding SLOs of the VM; Nakama [0061], [0064] based on newly created or updated tier rankings, LUs using different, including some new, storage devices can be better match for a VM, and allocated to the VM).

As per claims 11-16 are product versions of method claims 2, 4, 5+6 (corresponding to claim 13), 7, 8 and 10.  Therefore, they are rejected for the same reasons, mutatis mutandis, as those presented for claims 2, 4, 5-8 and 10, respectively.

As per claims 17-21 are product versions of system claims 11-14 and 16.  Therefore, they are rejected for the same reasons, mutatis mutandis, as those presented for claims 11-14 and 16, respectively.

Response to Arguments
Applicant’s arguments with respect to claims 2-21 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BING ZHAO whose telephone number is (571)270-1745.  The examiner can normally be reached on 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BING ZHAO/Primary Examiner, Art Unit 2198